Opinion issued May 26, 2016




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-16-00173-CV
                            ———————————
                       MARIE WHITTAKER, Appellant
                                         V.
              DIRECT ENERGY MARKETING, LTD., Appellee



                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Case No. 2013-68766



                          MEMORANDUM OPINION

      Appellant, Marie Whittaker, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also TEX.

GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West Supp. 2015); Fees Charged
in the Supreme Court, in Civil Cases in the Courts of Appeals, and before the Judicial

Panel on Multi-District Litigation, Misc. Docket No. 15-9158 (Tex. Aug. 28, 2015).

Further, appellant has failed to timely file a brief. See TEX. R. APP. P. 38.6(a)

(governing time to file brief), 38.8(a) (governing failure of appellant to file brief).

After being notified that this appeal was subject to dismissal, appellant did not

adequately respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary dismissal of

case).

         We dismiss the appeal for nonpayment of required fees and want of

prosecution. We dismiss any pending motions as moot.

                                   PER CURIAM


Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.




                                          2